1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    BRIANNA FULLER MIRCHEFF (Bar No. 243641)
     (E-Mail: brianna_mircheff@fd.org)
3    Deputy Federal Public Defender
     321 East 2nd Street
4    Los Angeles, California 90012-4202
     Telephone: (213) 894-7524
5    Facsimile: (213) 894-0081
6    Attorneys for Defendant
     WELTON WHEELER
7
8
                              UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. CR 04-329-GAF-1-TJH
12               Plaintiff,                         ORDER MODIFYING BREIFING
                                                    SCHEDULE WITH RESPECT TO
13         v.                                       DEFENDANT’S MOTION TO
                                                    REDUCE AND MODIFY SENTENCE
14   WELTON WHEELER,                                PURSUANT TO THE FIRST STEP
                                                    ACT [317]
15               Defendant.
16
17         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
18   supplemental briefing in support of Mr. Wheeler’s Motion to Reduce and Modify
19   Sentence Pursuant to the First Step Act [Dkt. 305] be filed on or before December 16,
20   2019. Oppositions are due on or before January 16, 2020 and any reply in support of
21   the motion is due on or before January 30, 2020.
22
23   DATED: October 30, 2019            By
24                                           HON. TERRY J. HATTER, JR.
                                             United States District Judge
25   Presented by:
26
27   Brianna F. Mircheff
     Deputy Federal Public Defender
28
